267 S.W.3d 749 (2008)
Sabrina MOORE, et al., Plaintiffs/Appellants,
v.
BOARD OF POLICE COMMISSIONERS, et al., Defendants/Respondents.
No. ED 90701.
Missouri Court of Appeals, Eastern District, Division Three.
August 26, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 9, 2008.
Application for Transfer Denied November 25, 2008.
Freeman Bosley, Jr., Gary A. Growe, Saint Louis, MO, for plaintiffs/appellants.
Jeremiah W. (Jay) Nixon, Atty. Gen., Denise L. Thomas, St. Louis, MO, for defendants/respondents.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Sabrina Moore, individually and as next friend of Brandon Moore; Therie Moore III; Coreliss Smith; Charlene Webster, as next friend of Corey Geron Aaron, Jr.; and Ricky Thomas (collectively Appellants) appeal from the circuit court's judgment granting the Board of Police Commissioners' and Troy Taylor's (collectively Respondents) Motion for Directed Verdict on Appellants' Petition for Wrongful Death.
We have reviewed the briefs of the parties and the record on appeal and conclude that the circuit court did not err in judgment granting Respondents' Motion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).